Case: 3:19-cv-00171-WHR-MRM Doc #: 40 Filed: 10/02/20 Page: 1 of 1 PAGEID #: 328




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

MICHAEL A GALLUZZO,

                      Petitioner,                :   Case No. 3:19-cv-171

       - vs -                                        District Judge Walter H. Rice
                                                     Magistrate Judge Michael R. Merz
SCOTT SPRINGHETTI,
 Director, Tri-County Regional Jail,

                                                 :
                      Respondent.


                               RECOMMITTAL ORDER


       This habeas corpus case, brought pro se by Petitioner Michael A. Galluzzo, is before the

Court on Petitioner’s Objections (ECF No. 37) to the Report and Recommendations of Magistrate

Judge Michael R. Merz recommending that the Petition be dismissed (ECF No. 36). Magistrate

Judge Merz struck the Objections upon finding they had been filed late (ECF No. 38). Petitioner

has now timely objected to that Order (Objections, ECF No. 39).

       The District Judge has preliminarily considered both sets of Objections Objections and

believes they will be more appropriately resolved after further analysis by the Magistrate Judge.

Accordingly, pursuant to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate

Judge with instructions to file a supplemental report analyzing the Objections and making

recommendations based on that analysis.

          2020.
October ___,
                                                                                              WSSHU-XGJH5LFH
                                                                    ________________________
                                                                                         DXWKRUL]DWLRQDIWHUKLVUHYLHZ
                                                                           Walter H. Rice
                                                                     United States District Judge

                                                1
